DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to claim 1, applicant argues that Shysheya fails to disclose that images rendered from a ground truth texture atlas are compared to images rendered from a texture atlas provided by a CNN in order to determine a rendering loss. Examiner agrees that Shysheya alone does not teach comparing images from a ground truth texture atlas to CNN-rendered texture atlas images, but also notes that it is the combination of Shysheya and Hemmer that has been cited to teach this. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further argues that Shysheya fails to disclose that the determined rendering loss is back propagated to update parameters of the CNN. However, sections 0057 and 0087 of the reference discuss backpropagation of the gradient of the loss, which as discussed in the rejection, is a rendering loss.

Information Disclosure Statement
The information disclosure statement filed 29 March 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation number 2 does not have an English translation, or a concise explanation of the relevance of the reference in English.  It has been placed in the application file, but citation 2 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low resolution” in claim 1 is a relative term which renders the claim indefinite. The term “low resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to where the boundary between a low resolution and a non-low resolution texture atlas would lie, rendering the claim scope indefinite. Claims 9 and 17 recite similar limitations and similar analysis applies to these claim as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya (WO 2020/096403 A1, herein represented by U.S. Publication 2021/0358197) in view of Pandey (U.S. Publication 2022/0014723)  and Hemmer (U.S. Publication 2020/0098137).

As to claim 1, as best understood, Shysheya discloses a method of three dimensional (3D) texturing a 3D model, the method comprising:
inputting a texture to a convolutional neural network (CNN) to obtain a texture that accounts for rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, sections 0109-0110; a rendering loss or error is determined from the difference between the ground truth texture and the result; the neural network is updated to account for and attempt to eliminate the loss);
rendering the texture to obtain a first set of two dimensional (2D) images of the 3D model at different camera locations (p. 3, section 0038-p. 4, section 0040; p. 4, section 0046; p. 4-5, section 0051; p. 5, section 0057; p. 6, section 0063; p. 8, section 0086; p. 8, section 0093; p. 9, section 0106; for a body model in a 3D coordinate space, with a camera in various locations/poses, a stack of textures is initialized/rendered to obtain 2D images to map onto various body parts);
rendering a ground truth texture to obtain a second set of 2D ground truth images of the 3D model at the different camera locations (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; ground truth texture images for body parts in corresponding camera poses are retrieved for comparison to the created textures, necessitating their rendering);
comparing the first set of images with the second set of images to determine a rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; the ground truth texture images are compared to the created texture images and losses are determined);
back propagating the rendering loss to update parameters of the CNN to incorporate the rendering loss into a deep learning framework (p. 4, section 0041; p. 5, sections 0054-0059; p. 8, sections 0084-0089; sampling of the texture is used in a convolutional neural network with backpropagation of the rendering loss to update the CNN and learn a more optimal texture); 
and inputting a 2D texture into the CNN to generate a texture of the 3D model (p. 6, section 0065; after learning, new estimated textures are input to generate texture for the model for a different person).
Shysheya is silent with respect to a resolution of the input texture and 2D images. Pandey, however, explicitly discloses that the input to the neural networking system is a low-resolution texture, which would contain low resolution images (p. 3, section 0060-p. 4, section 0064; low-resolution texture is input and a loss is calculated to attempt to increase quality). The motivation for this is to produce high quality facial results.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya to input lower resolution texture to the system and calculate loss from it in order to produce high quality facial results as taught by Pandey.
Shysheya discloses that the textures are stored in a map stack, rather than an atlas. Hemmer, however, discloses, a CNN that inputs a texture atlas and is trained to output a more correct texture atlas (fig. 5; p. 1, section 0016-p. 2, section 0020), accounting for a rendering loss (p. 2, section 0020; the “distortions” produced that are analyzed and corrected would read on a rendering loss). The motivation for this is to pack smaller sub-images together to reduce space used (p. 2, section 0022). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya and Pandey to store textures in a texture atlas in order to pack smaller sub-images together to reduce space used as taught by Hemmer.

As to claim 4, Shysheya in view of Pandey discloses low resolution images as noted in the rejection to claim 1. Shysheya further discloses wherein the rendering loss is determined based on at least one image included in the first set of 2D images at a first view and at least one image included in the second set of 2D ground truth images at the first view (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; ground truth texture images for body parts are compared to the corresponding created textures at a particular viewpoint).

As to claim 5, Shysheya discloses wherein the parameters of the CNN are selected based on an optimization scheme (p. 5, sections 0054-0059; p. 8, sections 0084-0089; p. 9, sections 0110-0111; parameters are selected to optimize mask loss, and are updated based on each iteration of the process).

As to claim 7, Shysheya discloses wherein the CNN operates a 2D image CNN model in response to the parameters of the CNN being predetermined (p. 5, sections 0054-0059; p. 6, section 0065; p. 8, sections 0084-0089; p. 9, sections 0110-0111; the neural network optimizes and determines best parameters which are then used as predetermined initial parameters to input to the CNN generate a 2D image for another person).

As to claim 9, see the rejection to claim 1. Further, Shysheya discloses an electronic device for texturing a three dimensional (3D) model, the electronic device comprising a non-transitory computer readable memory and a processor, wherein the processor, upon executing instructions stored in the non-transitory computer readable memory, is configured to perform the method (p. 9, section 0116-p. 10, section 0118). 

As to claim 12, see the rejection to claim 4.

As to claim 13, see the rejection to claim 5.

As to claim 15, see the rejection to claim 7.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya in view of Pandey and Hemmer and further in view of Soon-Shiong (U.S. Publication 2021/0304418). 

As to claim 3, Shysheya in view of Pandey discloses low resolution images as noted in the rejection to claim 1. Shysheya does not disclose, but Soon-Shiong does disclose wherein the first set of images are compared to the second set of 2D ground truth images for each of the views of the 3D model at different camera locations (fig. 1; p. 4, sections 0041-0042; p. 11, section 0076; a first texture is captured by a first sensor from a first angle at a first location, while a second sensor has a different view from a different locations as shown in the figure; the neural network is trained using comparisons with gaps in the data; the images from different angles are used in an interpolation to fill gaps; an interpolation is an average of the images, such that the end result is based on a difference between them, and would read on a comparison; the second set of images is from a real-world sensor and thus represents ground truth). The motivation for this is to create appropriate rendering content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya, Pandey and Hemmer to have the first set of images compared to the second set of 2D ground truth images for each of the views of the 3D model at different camera locations in order to create appropriate rendering content as taught by Soon-Shiong.

As to claim 11, see the rejection to claim 3.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya in view of Hemmer and Pandey and further in view of Zhang (U.S. Publication 2019/0378242).

As to claim 6, Shysheya does not disclose, but Zhang does disclose wherein texture sampling properties are applied to the CNN to account for the rendering loss while super-resolution processing is performed on a texture of the 3D model (p. 2, sections 0019-0024; p. 3, sections 0027-0028; texture sampling properties are used in the super-resolution processing to ensure patterns are reproduced and minimize loss in a neural network). The motivation for this is to avoid distortion of high frequency content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya, Pandey, and Hemmer to have texture sampling properties applied to the CNN to account for rendering loss while super-resolution processing is performed on a texture of the 3D model in order to avoid distortion of high frequency content as taught by Zhang.

As to claim 8, Shysheya discloses wherein generating the texture of the 3D model comprises sampling texture at non-integer locations (p. 8, section 0084), which could be used to fill in locations between integer locations and increase resolution. Shysheya does not disclose that this actually does perform super-resolution processing to the 2D texture. Zhang, however, does disclose performing super-resolution processing to 2D texture (p. 2, sections 0019-p. 3, section 0028; super-resolution processing that takes into account and preserves 2D texture is disclosed). Motivation for the combination is similar to that given in the rejection to claim 6.
Zhang does not disclose that this texture is stored in an atlas, but this is shown by the Hemmer reference as described in the rejection to claim 1. Motivation for using a texture atlas given in the rejection to claim 1 applies to this claim as well.

As to claim 14, see the rejection to claim 6.

As to claim 16, see the rejection to claim 8.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Publication 2017/0278293) in view of Shysheya.

As to claim 17, as best understood, Hsu discloses a method of three dimensional (3D) texturing a 3D model, the method comprising:
rendering a ground truth texture atlas to obtain a first set of two dimensional (2D) images of the 3D model (p. 3, section 0028; p. 4, section 0035; a texture atlas can be rendered to map images to a 3D model; the atlas is full-resolution and takes into account spacing in the 3D model and so can be considered “ground truth”, as opposed to a texture atlas that is generated using some sort of simulation);
down sampling the first set of 2D images of the 3D model to obtain a second set of low resolution 2D images of the 3D model (p. 4, section 0046-p. 5, section 0052; the images from the atlas are downsampled to create lower resolution versions); 
and texturing a geometric mesh of the 3D model to obtain a low resolution texture atlas (p. 3, sections 0033-0035; p. 6, section 0060; the lower-resolution images have corresponding points on the 3D model surface to map to; the mapping is done to a 3D mesh; the end result of the process is an image pyramid with lower resolution images for a texture atlas).
Hsu discloses storing texture in a low resolution texture atlas as described above. Hsu does not disclose, but Shysheya does disclose:
inputting the texture to a convolutional neural network (CNN) to obtain a texture that accounts for rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, sections 0109-0110; a rendering loss or error is determined from the difference between the ground truth texture and the result; the neural network is updated to account for and attempt to eliminate the loss);
rendering the texture to obtain a third set of two dimensional (2D) images of the 3D model (p. 3, section 0038-p. 4, section 0040; p. 4, section 0046; p. 4-5, section 0051; p. 5, section 0057; p. 6, section 0063; p. 8, section 0086; p. 8, section 0093; p. 9, section 0106; for a body model in a 3D coordinate space, with a camera in various locations/poses, a stack of textures is initialized/rendered to obtain 2D images to map onto various body parts);
determining a rendering loss by comparing a first set of images with a third set of images to determine a rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; the ground truth texture images are compared to the created texture images and losses are determined);
updating parameters of the CNN to incorporate the rendering loss into a deep learning framework (p. 4, section 0041; p. 5, sections 0054-0059; p. 8, sections 0084-0089; sampling of the texture is used in a convolutional neural network with backpropagation of the rendering loss to update the CNN and learn a more optimal texture).
Motivation for this is to generated highly realistic renderings (p. 3, section 0038). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hsu to input low resolution texture to a CNN, render to obtain 2D images of the model, determine rendering loss by image comparison, and update CNN parameters in order to generate highly realistic renderings as taught by Shysheya. 

As to claim 18, Hsu discloses storing texture in a texture atlas as described in the rejection to claim 17. Hsu does not disclose, but Shysheya does disclose inputting a 2D texture into the CNN to generate a texture of the 3D model (p. 6, section 0065; after learning, new estimated textures are input to generate texture for the model for a different person). Motivation for the combination is given in the rejection to claim 17.

As to claim 19, Shysheya discloses wherein the parameters of the CNN are selected based on an optimization scheme (p. 5, sections 0054-0059; p. 8, sections 0084-0089; p. 9, sections 0110-0111; parameters are selected to optimize mask loss, and are updated based on each iteration of the process). Motivation for the combination of references is given in the rejection to claim 17.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shysheya and further in view of Zhang. 

As to claim 20, Hsu discloses processing 2D texture in the form of a texture atlas. Hsu does not disclose, but Zhang does disclose wherein generating the texture of the 3D model comprises performing super-resolution processing to the 2D texture (p. 2, sections 0019-p. 3, section 0028; super-resolution processing that takes into account and preserves 2D texture is disclosed). The motivation for this is to avoid distortion of high frequency content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hsu and Shysheya to perform super-resolution processing to the 2D texture in order to avoid distortion of high frequency content as taught by Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612